139 S.W.3d 591 (2004)
HEALTH CARE MARKETING ASSOCIATES, INC., Respondent,
v.
MANAGED CARE PROFESSIONALS, INC., Appellant.
No. ED 82959.
Missouri Court of Appeals, Eastern District, Division Four.
May 4, 2004.
Motion for Rehearing and/or Transfer Denied July 8, 2004.
Application for Transfer Denied August 24, 2004.
John Gianoulakis, Robert F. Murray, Jeremy D. Shook, St. Louis, MO, for appellant.
Timothy E. Hayes, Douglas S. Dove, Richard B. Maltby, St. Louis, MO, for respondent.
Before BOOKER T. SHAW, P.J., LAWRENCE G. CRAHAN, J., PATRICIA L. COHEN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 8, 2004.


*592 ORDER

PER CURIAM.
Managed Care Professionals, Inc. ("MCP") appeals from the trial court's judgment in favor of Health Care Marketing Associates, Inc. ("HMA") on HMA's breach of contract claim and MCP's breach of contract counterclaim. MCP argues the trial court erred in awarding HMA $2,136,408.15, plus post-judgment interest and costs, because: (1) the agreement between MCP and HMA unambiguously provided that it expired on February 9, 2000 and the finder-representative distinction was inapplicable such that HMA was not entitled to post-expiration commissions; and (2) HMA's breach of contract was material as it constituted a repudiation of HMA's remaining obligations under the agreement.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).